IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Fort Joy Development 2, L.P.               : CASES CONSOLIDATED
                                           :
            v.                             : Nos. 53 and 54 C.D. 2021
                                           :
Newtown Township Board of                  :
Supervisors,                               :
                 Appellant                 :

Fort Joy Development 2, L.P.               :
                                           :
            v.                             : Nos. 55 and 56 C.D. 2021
                                           :
Newtown Township Board of                  :
Supervisors                                :
                                           :
Appeal of: Christopher Rohner and          :
Yvonne Rohner                              :


PER CURIAM                            ORDER


             NOW, September 8, 2022, having considered Designated Appellee Fort

Joy Development 2, L.P.’s application for reargument and Designated Appellants’

answers in response thereto, the application is denied.